                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI

IVAN BRALEY,                              )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )
                                          )
LEXISNEXIS RISK SOLUTIONS,                )
INC.,                                     )
                                          )
      Defendant.                          )



                                     COMPLAINT

      COMES NOW the Plaintiff, IVAN BRALEY (“Plaintiff”), and for his Complaint

against the Defendant LEXISNEXIS RISK SOLUTIONS, INC.                  Plaintiff alleges as

follows:

                            PRELIMINARY STATEMENT

      1.      This is an action for actual, statutory and punitive damages, and costs and

attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”), which relates to the proper dissemination and use of consumer credit and other

financial information.


                              JURISDICTION & VENUE

      2.      The jurisdiction of this Court is conferred by 15 U.S.C. § 1681 and 28 U.S.C.

§ 1331.




           Case 4:20-cv-00270-SRB Document 1 Filed 04/06/20 Page 1 of 9
       3.       Venue in this District is proper in that Plaintiff resides here, Defendants

transacts business here and the conduct complained of occurred here.

                                          PARTIES

       4.      Plaintiff Ivan Braley is a natural person that resides in the State of Missouri.

       5.      Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C. § 1681a(c).

       6.      LexisNexis Risk Solutions Inc., (“LexisNexis”), is a corporation that is

registered to do business in Missouri as a foreign corporation that regularly transacts

business in Missouri.

       7.      LexisNexis is a nationwide credit reporting agency whose principle purpose

is the composition and issuance of consumer reports. LexisNexis is a consumer reporting

agency for the purposes of 15 U.S.C. § 1681 et seq.

                           FACTS COMMON TO ALL CLAIMS

       8.      Plaintiff repeats, re-alleges, and incorporates by reference all paragraphs as

if fully rewritten here.

       9.      On or about July 1, 2015, Portfolio Recovery Associates, LLC attained a civil

judgment against Plaintiff for a debt (“2015 Civil Judgment”).

       10.     On or about December 16, 2015, Plaintiff filed for Chapter 7 Bankruptcy in

the United States Bankruptcy Court in the Western District of Missouri (“Bankruptcy”).

       11.     On or about March 25, 2016, the Bankruptcy Court issued its order

discharging the Bankruptcy.

       12.     Among the discharged debts was the Portfolio Recovery Associates debt

subject to the 2015 Civil Judgment.



            Case 4:20-cv-00270-SRB Document 1 Filed 04/06/20 Page 2 of 9
          13.   By late 2019, Plaintiff started to more closely monitor his creditworthiness

with the goal in mind of obtaining a mortgage to improve him and his family’s living

situation.

          14.   On or about November 22, 2019 Plaintiff obtained a copy of his consumer

report.

          15.   To his dismay, Plaintiff discovered that LexisNexis was reporting the 2015

Civil Judgment with the associated balance.

          16.   This came as a surprise to Plaintiff, because the underlying debt was included

and discharged in the Bankruptcy.

          17.   By reporting the Civil Judgment with the associated balance of the

discharged Portfolio Recovery Associates debt, LexisNexis reported harmful, inaccurate,

and misleading information on Plaintiff’s consumer report.

          18.   On or about December 10, 2019, Plaintiff sent a written dispute letter to

LexisNexis (“December 10 Dispute”).

          19.   The December 10 Dispute identified the nature of the harmful, inaccurate,

and misleading reporting of the 2015 Civil Judgment and its outstanding balance on

Plaintiff’s on LexisNexis consumer report and demanded that the inaccurate information

be updated or removed.

          20.   Also included in the December 10 Dispute, was a copy of the Bankruptcy

discharge and the certificate of notice.

          21.   Pursuant to 15 U.S.C. 1681i of the FCRA, LexisNexis was then obligated to

reasonably investigate Plaintiff’s dispute.



             Case 4:20-cv-00270-SRB Document 1 Filed 04/06/20 Page 3 of 9
       22.    To Plaintiff’s frustration, he received no responses from LexisNexis showing

any results or proof that any investigation took place in response to the December 10

Dispute.

       23.    On or about January 21, 2020, Plaintiff sent a written dispute letter to

LexisNexis (“January 21 Dispute”).

       24.    The January 21 Dispute identified the nature of the harmful, inaccurate, and

misleading reporting of the 2015 Civil Judgment and its outstanding balance Plaintiff’s on

LexisNexis consumer report and demanded that the inaccurate information be updated or

removed.

       25.    Also included in the January 21 Dispute, was a copy of the Bankruptcy

discharge and the certificate of notice.

       26.    Pursuant to 15 U.S.C. 1681i of the FCRA, LexisNexis was then obligated to

reasonably investigate Plaintiff’s dispute.

       27.    Once again, Plaintiff received no responses from LexisNexis showing any

results or proof that any investigation took place in response to the January 21 Dispute.

       28.    Unsure on what to do next, Plaintiff obtained a copy of his consumer report

on or about March 2, 2020.

       29.    To Plaintiff’s frustration, LexisNexis made no changes as to how it reported

the harmful, inaccurate, and misleading Civil Judgment and outstanding balance data on

Plaintiff’s consumer report.

       30.    Plaintiff fears that, absent litigation, his consumer report will not be

corrected.



           Case 4:20-cv-00270-SRB Document 1 Filed 04/06/20 Page 4 of 9
       31.    As a result of Defendants’ violations of the FCRA, Plaintiff suffered and

continues to suffer actual damages, loss of credit opportunity, damage to his reputation,

worry, distress, frustration, embarrassment, invasion of privacy, humiliation, and other

damages in the amount to be determined by the jury, in addition to the statutory damages

in the amount to be determined by the Court.

                               CLAIM FOR RELIEF
         Negligent and Willful Violations of 15 U.S.C. § 1681i by LexisNexis

       32.    Plaintiff repeats, re-alleges, and incorporates by reference all paragraphs

above as if fully rewritten here.

       33.    A “consumer reporting agency” (“CRA”) is defined by the FCRA as follows:

       “[A]ny person which, for monetary fees, dues, or on a cooperative nonprofit basis,

       regularly engages in whole or in part in the practice of assembling or evaluating

       consumer credit information or other information on consumers for the purpose of

       furnishing consumer reports to third parties, and which uses any means or facility

       of interstate commerce for the purpose of preparing or furnishing consumer

       reports.” 15 US.C. § 1681a(f).

       34.    LexisNexis is a “consumer reporting agency” as defined by the FCRA.

       35.    Section 1681n of the FCRA imposes civil liability on any entity “who

willfully fails to comply with any requirement” of the Act. See 15 U.S.C. § 1681n(a).

       36.    Section 1681o of the FCRA provides for civil liability against any entity that

is negligent in failing to comply with any requirement imposed under the Act.




          Case 4:20-cv-00270-SRB Document 1 Filed 04/06/20 Page 5 of 9
       37.     The FCRA mandates that a CRA conduct an investigation of the accuracy of

information “[i]f the completeness or accuracy of any item of information contained in a

consumer’s file” is disputed by the consumer. See 15 U.S.C. § 1681i(a)(1). The Act

imposes a 30-day time limitation for the completing of such an investigation. Id.

       38.     The FCRA provides that if a CRA conducts an investigation of disputed

information and confirms that the information is, in fact, inaccurate, or is unable to verify

the accuracy of the disputed information, the CRA is required to delete that item of

information from the consumer’s file. See 15 U.S.C. § 1681i(a)(5)(A).

                      LexisNexis’s Reasonable Reinvestigation Violations

       39.     By letters dated December 10, 2019 and January 21, 2020, Plaintiff disputed

the harmful, derogatory, and misleading inaccuracy of the Civil Judgment and its balance

as it appeared on his LexisNexis consumer report.

       40.     Plaintiff specifically advised LexisNexis that mistakes as to the reporting of

the Civil Judgment and its balance had been made, provided all necessary information to

LexisNexis to support the same, and requested that the tradeline be deleted or updated

accordingly.

       41.     Either LexisNexis conducted no investigation of Plaintiff’s disputes, or such

“investigations” were so lacking as to allow objectively false and highly damaging

information to remain on Plaintiff’s credit file.

       42.     By failing to conduct a reasonable investigation into Plaintiff’s disputes in

this regard, LexisNexis willfully and/or negligently violated 15 U.S.C. § 1681i(a)(1).




          Case 4:20-cv-00270-SRB Document 1 Filed 04/06/20 Page 6 of 9
       43.    As a direct and proximate result of LexisNexis’s disregard for Plaintiff's

dispute and its obligations under the FCRA as outlined above, Plaintiff has suffered a

significant loss of trust in the credit reporting system and its accountability to the average

consumer such as herself.

       44.    As a direct and proximate result of LexisNexis’s willful and/or negligent

refusal to conduct reasonable investigations as mandated by the FCRA as outlined above,

Plaintiff has suffered loss and damage including, but not limited to: financial loss, loss of

credit opportunity, a justifiable fear to request credit, expenditure of time and resources,

mental anguish, humiliation and embarrassment, entitling them to an award of actual

damages in amounts to be proved at trial, plus attorneys’ fees together with the costs of this

action pursuant to 15 U.S.C. § 1681o.

       45.    LexisNexis has exhibited a pattern of refusing to correct consumer credit files

despite being on notice of patently false information contained in such files, ultimately

valuing its own bottom line above its “grave responsibility” to report accurate data on

consumers.

       46.    LexisNexis’s pattern of refusal to correct patently false information as

mandated by the FCRA reveals a conscious disregard of the rights of Plaintiff. The injuries

suffered by Plaintiff are attended by circumstances of fraud, malice, and willful and wanton

misconduct, calling for statutory damages, an assessment of punitive damages, plus

attorneys’ fees and costs pursuant 15 U.S.C. § 1681n.




         Case 4:20-cv-00270-SRB Document 1 Filed 04/06/20 Page 7 of 9
       WHEREFORE Plaintiff prays for judgment on this Claim for Relief in his favor

and against LexisNexis, and for the following relief:

       (a)      Actual damages sustained;

       (b)      Statutory damages of not less than $100 and not more than $1000 on each

                willful violation of the FCRA;

       (c)      Punitive damages in an amount to be determined by the jury;

       (d)      Reasonable attorneys’ fees and costs; and

       (e)      Any other and/or further relief as deemed appropriate and just by this

                Honorable Court.




                                        JURY DEMAND

             Plaintiff respectfully demands a jury trial on all issues so triable.




                                              Respectfully submitted,


                                              CREDIT LAW CENTER

Date: April 6, 2020                           /s/Anthony Hernandez
                                              Anthony Hernandez # 69129
                                              4041 N.E. Lakewood Way, Ste. 200
                                              Lee's Summit, MO 64064
                                              Tel: (816) 282-0422
                                              Fax: (855) 523-6884
                                              anthonyh@creditlawcenter.com

                                              Attorney for Plaintiff



         Case 4:20-cv-00270-SRB Document 1 Filed 04/06/20 Page 8 of 9
Case 4:20-cv-00270-SRB Document 1 Filed 04/06/20 Page 9 of 9
